DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 3/20/2019.  Since the initial filing, no claims have been added, amended or cancelled.  Thus, claims 1-10 are pending in the application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “heating piece arranged in at least one of the first air bag or second air bag” of claim 3, the “wire” of claim 3, the “PVC boards” of claim 7 and 8, and the “insertion columns and insertion holes” of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
the heating piece of claim 3 is not shown “in at least one of the first air bag and the second air bag” as described in the claim.  This limitation has been interpreted as intending to mean “on at least one of the first air bag and the second air bag”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: second air bag 42, openings 31, silica massage piece 44 and first massage part 411.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Specification
The disclosure is objected to because of the following informalities: 
Paragraph 27 defines the first massage part as both 411 and 421  
The “PVC boards” as seen in claim 7 and 8 have no assigned reference characters
The “cloth finger holes” of claim 7 have no assigned reference characters
Appropriate correction is required.
Claim Objections
Claims 1, 2, 4 and 8 are objected to because of the following informalities:  
Claim 1: change “are connected with the circuit board respectively” in the final line to --are each connected with the circuit board-- as “respectively” implies an order which the claim does not appear to require
Claim 2: change “messaging” in lines to and 3 to --massaging--
Claim 4: change to read “wherein at least one silica gel massage piece and/or plastic label is arranged on the first air bad and the second air bag; wherein the silica gel massage piece and/or plastic label of the first air bag is arranged on the upper part of the through hole of the body and is arranged downwards, and wherein the silica gel massage piece and/or plastic label of the second air bag is arranged on the lower part of the through hole of the body and is arranged upwards
Claim 8: change “wherein the PVC board at the front end and the PVC board at the rear end of the finger stall form a clamping wall, respectively” to --wherein the PVC board at the front end and the PVC board at the rear end of the finger stall each form a clamping wall-- as “respectively” implies an order which the claim does not appear to require
Appropriate correction is required.
Claim Interpretation
Claim 3 recites the limitation “wherein a heating piece is also arranged in at least one of the first air bag and the second air bag” in lines 1-2.  The instant disclosure, specifically Fig 1, does not support this limitation.  The heating piece, identified by reference character 46, is depicted outside and removed from both the first air bag 41 and the second air bag 42.  This limitation is therefore being interpreted as the heating piece being arranged on at least one of the first air bag and the second air bag.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “a front end of the through hole” and “a rear end of the through hole” in line 3-4.  Claim 1 previously introduces the limitation “wherein the body is provided with a through hole connecting a front end and a rear end” in line 3.  It is unclear whether the claim intends to introduce a second “front end” and a second “rear end” or if these are intended to be the same front and rear ends.  For the purpose of examination, the second interpretation is being assumed.
The limitations of Claim 2 may be interpreted in multiple manners, thus rendering the claim indefinite.  These limitations may be interpreted to mean that the first air bag has a first massage part used for massaging fingers and a second massage part used for massaging the 
Claim 3 recites the limitation “a heating piece is also arranged in at least one of the first air bag and the second air bag” in line 1-2.  It is unclear what “also” is intending to refer to as no prior claim or limitation is arranged as described.  Examiner suggests removing the word “also” to clarify.
Claim 5 recites the limitation "the left and right sides" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the left and right sides of the hollow outer shell are symmetrically provided with a gap” in line 3-4 and “two gaps of the inner shell corresponding to the hollow outer shell are provided with convex second gaps” in line 8-9.  It is unclear if these limitations are related to the body gaps as described in line 5 of claim 1 and if so, how these limitations are related.  It is also unclear if these limitations are related to each other and if so, how.  Further, it is unclear what is meant by “convex second gaps” in line 9 or how the inner shell gaps may be “provided” with said convex second gaps.  For the purpose of examination, the claim has been interpreted as meaning that the body gaps of claim 1 are a combination of the outer shell and inner shell gaps and that “convex” describes the shape of the gaps.
Claim 5 recites the limitation “the inner shell is provided with a through hole connecting a front with rear parts” in line 4-5.  It is unclear whether “a through hole” is intended to mean a second through hole different from the one introduced in claim 1 line 3 or if these are intended to describe the same through hole.  For the purpose of examination, this limitation has been taken to mean there is a single through hole.  Further, it is unclear whether “front” and “rear 
Claim 7 recites the limitation “a finger stall” in line 2.  It is unclear if this limitation is related to the “four finger stalls” introduced in claim 1 line 5.  
Claim 7 recites the limitation “a through hole of the inner shell” in line 2.  This limitation has already been introduced at least in line 4-5 of claim 5, from which claim 7 depends and previously in claim 1 line 3.  Suggest changing to “the through hole of the inner shell” to overcome this rejection.
Claim 7 recites the limitation “both sides of the finger stall at one end close to the PVC board at the front end are provided with third gaps” in line 4-5.  As above, it is unclear how this limitation relates to the body gaps of claim 1.
Claim 9 recites the limitation "keys" in line 3 and 5.  There is insufficient antecedent basis for this limitation in the claim.  The claim introduces “at least a key” in line 2.  Examiner suggests changing “at least a key” to “at least one key” and “keys” to “the at least one key” to overcome this rejection.
All dependent claims inherit the rejection of their predecessors.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zou (US Patent Publication No. 2021/0015699) in view of Chen (US Patent Publication No. 2009/0048547).
In regards to claim 1, Zou discloses an improved hand massager (glove massager, paragraph 22 line 1), comprising a body (glove massager, paragraph 22 line 1, Fig 1), an air bag assembly (airbag unit 2) arranged in the body (Fig 3), an air pump (air pump 1), an air valve (air valve 6), a circuit board (circuit board 7), a key assembly (operating unit 8) and wherein the body is provided with a through hole (through space 52) connecting a front end with a rear end (see Annotated Fig 3), and a front end of the through hole is provided with an opening (see Annotated Fig 3); a rear end of the through hole is provided with four finger stalls (second massage portion 21 annular for fingers, paragraph 24 line 1-2, there are four massage parts 21, paragraph 24 line 3-4); both sides of the body are provided with gaps (see Annotated Fig 2); the air bag assembly comprises a first air bag (air sack 24 on back part 23) and a second air bag (air sack 24 on front part 22, paragraph 23 line 1-3); the first air bag is arranged at an upper part of the through hole of the body (air sack 24 on back part 23, paragraph 23 line 1-3, airbag assembly 2 arranged in through space 52, paragraph 27 line 3-4, see Annotated Fig 3), and the second air bag is arranged at a lower part of the through hole of the body (air sack 24 on front part 22, paragraph 23 line 1-3, airbag assembly 2 arranged in through space 52, paragraph 27 line 3-4, see Annotated Fig 3); the air pump (air pump 1) is connected with the air valve (air valve 6, paragraph 25), and the air valve is connected with the first air bag and the second air bag (paragraph 25); the air pump (air pump 1), the air valve (air valve 6) and the key assembly (operating part 8) are connected with the circuit board respectively (paragraph 27 line 11-15).

    PNG
    media_image1.png
    848
    766
    media_image1.png
    Greyscale

Annotated Fig 3

    PNG
    media_image2.png
    491
    694
    media_image2.png
    Greyscale

Annotated Fig 2
Zou does not disclose a vibrating motor that is connected with the circuit board.
However, Chen teaches a vibrating motor (vibration elements or knobs 19 mechanically attached to motor, paragraph 17 line 3-5 and paragraph 18), and that the vibrating motor is connected with the circuit board (vibration is controlled by user controls, paragraph 18 line 1-3).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zou to have a vibrating motor that is connected to the circuit board as taught by Chen as this would agitates the air bags and provide differing massage variations (Chen: paragraph 26 line 7-8).
In regards to claim 2, Zou in view of Chen teaches the device of claim 1.
Zou does not teach wherein the first air bag and the second air bag are provided with a first massage part used for massaging fingers and a second massage part used for massaging palms or hand backs. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zou with first and second massage parts used for massaging the fingers and the palm/back of the hand as taught by Chen as this provides massage at multiple locations and in grater variations (Chen: paragraph 28 line 8-9).
In regards to claim 3, Zou in view of Chen teaches the device of claim 2 and Zou further discloses  wherein a heating piece (heating sheets 3) is also arranged on at least one of the first air bag and the second air bag (paragraph 26 line 1-2).
While Zou does not explicitly disclose that the heating piece is connected to the circuit board by a wire, Fig 4 shows the heating piece having what appears to be a wire extending from the heating piece (see Annotated Fig 4).  Where this wire terminates is not disclosed or shown.

    PNG
    media_image3.png
    190
    586
    media_image3.png
    Greyscale

Annotated Fig 4
However, Chen teaches a heating piece (heating elements, paragraph 12 line 12-13) that is connected to the circuit board by a wire (heating elements operated by electric power and may be a resistance heater with thermostat control, paragraph 14 line 3-4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zou such that the heating piece was 
In regards to claim 4, Zou in view of Chen teaches the device of claim 2 and Zou further discloses wherein at least one silica gel massage piece (massage sheets 4 made of silica gel, paragraph 26 line 3) is arranged on the first air bag (paragraph 26 line 4); 	the silica gel massage piece of the first air bag arranged at the upper part of the through hole of the body is arranged downwards (massage sheet 4 may be on back part 23, paragraph 26 line 3-4, Fig 3).
Zou does not disclose wherein at least one silica gel massage piece and/or a plastic label is arranged on the second air bag or wherein the silica gel massage piece and/or plastic label of the second air bag arranged at the lower part of the through hole of the body is arranged upwards.
However, Chen teaches a plastic label (knobs 19 may be plastic shells, paragraph 18 line 6-7) arranged on the lower part of the through hole of the body and arranged upwards (knobs 19 may be mounted in base 20, paragraph 17 line 2-3).
While Chen does not explicitly teach that the knobs are arranged on the second air bag, Chen does teach that the knobs may be mounted on air bags (paragraph 26 line 6-7).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zou to have a plastic label arranged on the second air bag arranged at the lower part of the through hole of the body and arranged upwards as taught by Chen as the labels would press against tendons and muscles of the user’s hand (Chen: paragraph 27 line 3-4).
In regards to claim 5, Zou in view of Chen teaches the device of claim 1 and Zou further discloses wherein the body (device) comprises a hollow outer shell (shell, paragraph 27 line 2) and an inner shell (body 51, paragraph 27 line 2, see Annotated Fig 3); the hollow outer shell comprises an upper shell (shell includes upper shell 53) and a lower shell (lower cover 54) 
Zou does not disclose that the air bag assembly and the vibrating motor are in the accommodating space.
However, Chen teaches the air bag assembly (airbags 240) and the vibrating motor (vibration elements 19 may contain motor, paragraph 18 line 8-9) are in the accommodating space (air bags 240 set into inner shell to be between inner and outer shells, see Annotated Fig 6, vibration elements may be in between inner and outer shells, Fig 3).

    PNG
    media_image4.png
    211
    474
    media_image4.png
    Greyscale

Annotated Fig 6

In regards to claim 6, Zou in view of Chen teaches the device of claim 5 and Zou further discloses wherein the accommodating space comprises an upper accommodating space and a lower accommodating space (see Annotated Fig 3); the upper accommodating space is formed between a top face of the inner shell and a bottom face of the upper shell (see Annotated Fig 3); the lower accommodating space is formed between a bottom face of the inner shell and a top face of the lower shell (see Annotated Fig 3).
Zou does not teach wherein the first air bag is arranged in a center of the upper accommodating space, and the second air bag is arranged in a center of the lower accommodating space.
However, Chen teaches wherein the first air bag is arranged in a center of the upper accommodating space, and the second air bag is arranged in a center of the lower accommodating space (see Annotated Fig 6).
While Chen does not explicitly describe wherein the first air bag is arranged in a center of the upper accommodating space, and the second air bag is arranged in a center of the lower accommodating space, the arrangement as seen in Fig 6 may be relied upon for what it may reasonably teach one of ordinary skill in the art (MPEP 2125).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zou such that the first air bag is arranged in a center of the upper accommodating space, and the second air bag is arranged in a center of the lower accommodating space as taught by Chen as this would allow users to easily orient the hand they wish to have massaged within the device relative to the airbags.

In regards to claim 10, Zou in view of Chen teaches the device of claim 4 and Zou further discloses wherein a top face and a bottom face of an inner shell are fixed together with an upper shell and a lower shell of a hollow outer shell by mutually coordinated insertion columns and insertion holes (see Annotated Fig 31).

    PNG
    media_image5.png
    665
    489
    media_image5.png
    Greyscale

Annotated Fig 3-1
While Zou does not explicitly disclose wherein a top face and a bottom face of an inner shell are fixed together with an upper shell and a lower shell of a hollow outer shell by mutually coordinated insertion columns and insertion holes, the structure depicted in Fig 3 6 may be relied upon for what it may reasonably teach one of ordinary skill in the art (MPEP 2125).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zou such that a top face and a bottom face of an inner shell are fixed together with an upper shell and a lower shell of a hollow outer shell by mutually coordinated insertion columns and insertion holes as taught by Zou as this would ensure proper assembly and alignment of the components of the device.
Allowable Subject Matter
Claims 7 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, alone or in combination, fails to disclose all of the functional and structural limitation as recited by the claims.  Specifically, while Zou discloses a finger stall within a through hole of the inner shell, it does not disclose a front end and a rear end of the finger stall are provided with PVC boards having openings; the PVC board at the front end is connected with the PVC board at the rear end by a cloth cover; both sides of the finger stall at one end close to the PVC board at the front end are provided with third gaps which can be stuck in the second gap of the inner shell; four cloth finger holes are arranged in the opening of the PVC board at the rear end of the finger stall” as seen in claim 7 or “wherein the PVC board at the front end and the PVC board at the rear end of the finger stall form a clamping wall, respectively; after the PVC board at the rear end of the finger stall passes through the through hole of the inner shell, its clamping wall is clamped and coordinated at rear ends of the inner shell and the hollow outer shell; the PVC board at the front end of the finger stall is stuck against and coordinated at the front end of the inner shell, and its clamping wall is clamped and coordinated at the front ends of the inner shell and the hollow outer shell” as seen in claim 8.
The closest prior art of record that approximates any part of this structure is Grahn (US 6602277) which has a pair of “boards” (seal frame element 110) and a “cover” (webbing 140).  However, the materials used in construction, specifically the PCV boards and the cloth cover, are different than those in the instant application and the structure is lacking in that there are no “gaps” or “finger holes” as required in claim 7.  Further, there is no reasonable motivation to combine this with the other prior art references.  Both Zou and Chen are for hand massaging devices while Grahn is for a temperature regulation device that uses the application of negative 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727.  The examiner can normally be reached on Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/VICTORIA MURPHY/            Primary Examiner, Art Unit 3785